 


114 HR 4110 IH: To require the Comptroller General of the United States to study the feasibility of modifying the 5-month waiting period for certain individuals entitled to disability insurance benefits under section 223 of the Social Security Act, and for other purposes.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4110 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the Comptroller General of the United States to study the feasibility of modifying the 5-month waiting period for certain individuals entitled to disability insurance benefits under section 223 of the Social Security Act, and for other purposes. 
 
 
1.GAO study on reducing or eliminating waiting period for certain disability insurance beneficiariesNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the United States, in collaboration with the Commissioner of Social Security, shall submit to the Committee on Oversight and Government Reform and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report containing— (1)an evaluation of the feasibility of modifying the 5-month waiting period for certain individuals entitled to disability insurance benefits under section 223 of the Social Security Act— 
(A)based on the severity of the disability, providing a shorter waiting period for individuals with more severe disabilities, as determined by the Commissioner of Social Security;  (B)based on income level, providing a shorter waiting period for individuals with lower annual household income, as determined by the Commissioner of Social Security; and 
(C)by eliminating or shortening the waiting period for individuals with a terminal illness, as determined by the Commissioner of Social Security; and (2)recommendations for legislative or administrative action regarding implementing such modifications to the waiting period, based on the findings of the evaluation described in paragraph (1). 
 
